The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 8, 2015

                                   No. 04-14-00918-CR

                                  Gary A. CAMPBELL,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR3125
                      Honorable Maria Teresa Herr, Judge Presiding


                                     ORDER
      The Appellant’s Motion to Strike is hereby DENIED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court